

115 HR 2861 IH: Hire Military Service Members Act
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2861IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Mr. Russell introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide incentives for States to accept professional
			 credentials related to military training and skills that are obtained by
			 members of the Armed Forces while serving in the Armed Forces.
	
 1.Short titleThis Act may be cited as the Hire Military Service Members Act. 2.Incentives to increase State participation in Department of Defense programs to assist members of the Armed Forces in obtaining professional credentials while serving in the Armed Forces (a)In generalSection 2015 of title 10, United States Code, is amended by adding at the end the following new subsection:
				
					(f)Effect of failure of states To accept professional credentials obtained under program
 (1)If the Secretary concerned determines that a State that imposes professional licensing requirements fails to accept professional credentials related to military training and skills that are obtained by members of the armed forces under the program required by this section or under a similar program for members accredited by a nationally recognized, third-party personnel certification program accreditor, the Secretary concerned shall withhold payments for Unemployment Compensation for Ex-Servicemembers otherwise due to that State for a calendar quarter.
 (2)Amounts withheld from a State under paragraph (1), if remaining unpaid at the end of a fiscal year because of the continued failure of the State to accept member professional credentials described in paragraph (1) before the end of that fiscal year, shall be available to the Secretary concerned during the next fiscal year to carry out the program required by this section. Such amounts are in addition to other amounts made available to carry out the program.
 (3)Paragraph (1) shall take effect 180 days after the date of the enactment of this subsection.. (b)Implementation plan and progress report (1)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Homeland Security, with respect to the Coast Guard, shall submit to the Committees on Armed Services of the Senate and House of Representatives a plan to implement the amendment made by subsection (a).
 (2)Progress reportNot later than two years after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Homeland Security, with respect to the Coast Guard, shall submit to the Committees on Armed Services of the Senate and House of Representatives a report evaluating the success of the amendment made by subsection (a) in forcing States to accept professional credentials related to military training and skills that are obtained by members of the Armed Forces while serving in the Armed Forces.
 (3)ConsultationThe Secretary of Defense and the Secretary of Homeland Security shall carry out this subsection in consultation with the Secretaries of the military departments and the Secretary of Labor.
				